UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-30315
                          __________________



     FIRST NATIONAL BANK; HIBERNIA NATIONAL BANK,
     HIBERNIA NATIONAL BANK, AS SUCCESSORS
     IN INTEREST FOR FIRST NATIONAL BANK,

                                         Plaintiffs,

                   and

     FEDERAL DEPOSIT INSURANCE CORPORATION,
     as Receiver for First National Bank,

                                         Plaintiff-Appellee,

                                versus

     BRAINTREE INC; KERMIT L ROUX, JR;
     and KATHRYN FELT ROUX;

                                         Defendants-Appellants.

         ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (94-CV-1544-S)
         ______________________________________________

                        February 15, 1996
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     After considering the record and briefs in this appeal, we

affirm for the following reasons:


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
      1.    The Federal Deposit Insurance Company (FDIC) reacquired

the note which it originally transferred to Hibernia National Bank;

and

      2.    The note reacquired by the FDIC was a part of a bulk sale

originally conducted by the FDIC.

      Under such circumstances, Louisiana's litigious redemption

statute is not applicable.    See Moss v. Coury, 613 So.2d 270 (La.

Ct. App. 1992); Peoples Homestead Federal Bank and Trust v. Laing,

637 So.2d 604 (La. Ct. App. 1994).

AFFIRMED.




                                  2